Citation Nr: 0007049	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fibromyalgia with cervical and lumbar spinal pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had duty with the Arkansas Air National Guard 
from September 1990 to March 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted entitlement to service 
connection for fibromyalgia with chronic cervical and lumbar 
pain and assigned a 10 percent evaluation.  The veteran 
appeals the evaluation.  

A hearing was held before a Member of the Board sitting in 
North Little Rock, Arkansas, in July 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's fibromyalgia is manifested by subjective 
complaints of primarily neck pain associated with stress.  

3.  Objective findings of the veteran's fibromyalgia include 
tenderness over the right posterior neck muscles but no loss 
of range of motion, no neurologic deficits, and no evidence 
of widespread musculoskeletal pain and tender points.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fibromyalgia with cervical and lumbar spinal pain have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 4.88b, 
Diagnostic Codes (DCs) 5025, 6350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
her statements that she has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in November 1997.  At that 
time, the issue was characterized as entitlement to an 
increased rating.  In view of the recent guidance, the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the supplemental statements of the case have 
indicated that all pertinent evidence has been considered, 
and the RO has determined that a 10 percent rating is to be 
assigned for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
developments requested in the Remand have been accomplished 
and the case is now ready for appellate review on the issue 
as characterized.

Disability rating are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The RO originally rated the veteran's fibromyalgia by analogy 
under DC 6399-6350 for disseminated systemic lupus 
erythematosus.  However, during the pendency of the appeal, 
the rating criteria were revised in May 1996 to specifically 
include a diagnostic code for fibromyalgia (DC 5025).  As the 
amended provisions directly apply to the ratings assigned to 
the veteran's identified service-connected disability and 
because a May 1995 VA examination report specifically found 
that the veteran did not have lupus erythematosus, the new 
criteria will be applied as "more favorable." See 
VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).  

Under DC 5025, fibromyalgia with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that requires continuous medication for control 
warrants a 10 percent evaluation.  When the episodes are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 20 
percent evaluation is warranted.  A 40 percent evaluation is 
warranted with fibromyalgia that is constant, or nearly so, 
and refractory to therapy.  Finally, a Note at the end of DC 
5025 indicates that widespread pain means pain in both the 
left and right sides of the body that is both above and below 
the waist, and that affects both axial skeleton (i.e. 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.

In the VA examination report dated in May 1995, the veteran 
reported that she was a nurse's aide in a nursing home and 
studying for an licensed practical nurse license.  She smoked 
about a half-pack a day and did not drink alcohol.  
Medications included Nortriptyline, Tagamet, Colace, and 
Darvocet as needed for pain.  She had worn a dental appliance 
for temporomandibular joint (TMJ) syndrome for the previous 
ten years.  She indicated that she developed back pain on 
annual training at summer camp and underwent a physical 
evaluation board in 1994.  She related that she had pain on 
the right side of her neck, which gave her headaches.  She 
also had headaches from her jaws.  An MRI (magnetic resonance 
imaging) in 1994 reportedly showed bulging disks at C4-C5 and 
C5-C6, but surgery was not recommended.  She described a lot 
of neck and back pain, more if she did physical activity or 
lifting.  She had no numbness or tingling and denied any 
problems with her grip.  

The physical examination revealed normal head, face, and neck 
except for some tenderness over the right posterior neck 
muscles and slow range of motion of the neck due to pain.  
The veteran was able to heel walk, toe walk, and squat and 
arose from half squat without difficulty.  There was full and 
complete range of motion of the cervical spine and lumbar 
spine.  On bending at the waist, she was noted to have slight 
scoliosis on the right.  There was normal shoulder range of 
motion, normal forearm range of motion, normal hip range of 
motion, and normal knee range of motion.  Patrick test was 
negative, and straight leg testing was negative.  There was a 
trigger point over the right trapezius, which produced pain.  
A small amount of muscle spasm in the area.  There was no 
atrophy, no joint effusion, no crepitus, and no ligamentous 
laxity noted of any joint.  Cranial nerves II through XII 
were grossly normal.  Thoracic spine and cervical spine X-
rays were reportedly normal.  The final diagnosis was history 
of chronic neck and back pain due to probable fibromyalgia 
with trigger point.  

Outpatient treatment records reveal that the veteran had a 
complete psychophysiological stress profile in February 1997.  
Her problem was noted to be myofascial pain and muscle 
tension headaches secondary to muscle tension and TMJ and she 
underwent several sessions of behavioral training.  A March 
1997 treatment note indicates that she received a Thera-Cane.  
She reported that overall she was doing well with good days 
and bad days and that the symptoms were worse with prolonged 
driving.  She was doing her stretching exercises regularly 
and the pain symptoms overall had decreased but she still had 
headaches and TMJ pain.  Physical examination showed 
tenderness in the cervical paraspinals and upper trapezius 
with left greater than right, and taut bands were palpated in 
the right upper trapezius.  Cervical range of motion was 
within normal limits but with prominence of the right upper 
trapezius on left lateral flexion.  The clinical assessment 
was myofascial pain syndrome, improving.  In April 1997, she 
reported sleep disturbances, and poor compliance with 
practice of biobehavioral techniques.  She was noted to have 
an anxious affect with anxious mood.  The clinical assessment 
was pain with psychological factors and general medical 
conditions.

In a hearing before the undersigned Member of the Board in 
July 1997, the veteran testified that she was working as a 
nurse but that her workplace made allowances because of her 
medical condition such that she was excused from lifting 
heavy objects and residents.  As of the date of the hearing, 
she had missed seven working days due to her service-
connected disability.  She also related that her disability 
affected her personal life and indicated that she had just 
recently gone water skiing and was still hurting.  She 
reflected that she thought her condition had probably grown 
worse because of the frequent visits to the doctor and that 
there had definitely been no improvement.  She estimated that 
she could not work approximately once per month because of 
exacerbations of the disability.  

Upon further questioning, the veteran related that she used a 
Thera-Cane to rub the trigger points and muscle spasms and 
that it provided relief.  She reported that her neck hurt 
worse than her back and that stress would trigger 
exacerbations.  She had recently lifted a resident at her 
workplace off a toilet and hurt her lower back.  She related 
symptoms of severe headaches, weakness in her arms, and TMJ 
syndrome.  She noted that had not used a TENS unit in over 
six months and that her symptoms were worse in the cold 
weather.  

In response to the remand, additional medical records were 
associated with the claims file including a lumbar spine X-
ray dated in August 1994 showing minimal rotoscoliosis, which 
the examiner noted could be positional, and mild posterior 
disc space narrowing at L5-S1.  Treatment notes also reveal 
evidence of a cervical epidural in January 1995, and episodes 
of treatment for neck pain and headaches.  A May 1995 
cervical spine series was normal and a November 1995 MRI of 
the cervical spine was also normal.

In a February 1998 VA examination report, the examiner 
related that he had reviewed the claims file and noted that 
the veteran had complained of neck pain since the early 
1990s.  She indicated that she strained her neck in summer 
camp pushing ammunition.  She complained mainly of muscle 
soreness on the right side of her neck and headaches on the 
right side of her head as a result of the strain.  
Medications included aspirin, Darvocet-N, and Soma for pain.  
She denied having neck injections or a radicular distribution 
into the right arm.  Physical examination revealed a normal 
curvature of the cervical spine.  There was no functional 
limitation of range of motion due to pain noted.  Forward 
flexion was reported to 60 degrees, backward extension to 70 
degrees, lateral flexion to 40 degrees, and rotation to 55 
degrees, bilaterally.  There was no neurologic deficit in the 
upper extremities.  The clinical impression was cervical 
strain.

In an August 1998 VA examination report, the examiner noted a 
long-standing diagnosis of fibromyalgia or pain of a 
fibromyalgic nature.  The examiner reviewed the veteran's 
injury history and medical treatments.  The veteran 
complained that any form of stress aggravated pain in the 
region of the right shoulder and the trapezius muscle mass at 
the superior angle of the right scapula.  Lifting also 
aggravated the area and created neck pain.  She also reported 
that her low back did not bother her any more and most of her 
discomfort was in the neck area and headaches.  Medications 
included arthritis medication, a Thera-Cane massage agent, 
and she had used a TENS unit in the past.  She worked 16 
hours/day 4-days per week and did not receive physical 
therapy.  In the past year, she had lost five days of work 
because of intolerable head pain.  She denied any other areas 
of pain.

Physical examination revealed that the cervical range of 
motion was forward flexion to 65 degrees, extension to 55 
degrees, inclination to the right and left to 40 degrees, and 
right and left rotation to 55 degrees.  Lumbar spine range of 
motion was forward flexion to 90 degrees, side bending to 40-
45 degrees, and extension to 35 degrees.  There was no muscle 
spasm evoked and she was able to heel and toe walk.  Reflexes 
were physiological and she had no sensory complaints.  
Palpation of the left shoulder revealed no muscle spasm and 
no nodular areas.  To firm palpation, she was tender at the 
superior angle of the right scapular area and within the 
overlying soft tissues.  Anteroposterior, lateral and oblique 
views of the cervical spine and lumbar spine revealed no 
pathological process.  The clinical impression was 
cervicolumbar sprain, by history, and muscular pain, levator 
scapulae, right trapezius.  

The examiner concluded that he was unable to elicit evidence 
of widespread musculoskeletal pain and tender points.  He 
noted that the veteran's history indicated that her headaches 
did not respond to treatment and were the strongest deterrent 
to her functional activity and that her lumbar pain was not a 
bothersome factor.  More recent outpatient treatment records 
show that the veteran continued to receive treatment for pain 
in the neck and shoulder area aggravated by stress.  
Diagnoses have included myofascial pain syndrome and cervical 
pain.

As noted above, a 20 percent evaluation requires episodic 
fibromyalgia with exacerbations that are present more than 
one-third of the time.  Although the most recent VA 
examination report relates that the veteran takes arthritis 
medication daily and uses a Thera-Cane massage agent, she had 
only missed five days of work over the past year.  The 
examiner also noted that the veteran had missed work because 
of intolerable head pain and later remarked that headaches 
(which the Board notes are not service-connected) were the 
strongest deterrent to the veteran's functional activity.  
The examiner also observed that he was unable to elicit any 
evidence of widespread musculoskeletal pain and tender 
points.  Therefore, there is no basis on which to assign a 
rating in excess of the current 10 percent.

Moreover, the May 1995 VA examination showed that the veteran 
was treated with pain medication but only as needed for pain.  
She described neck and back pain, especially with physical 
activity or lifting, but there was no evidence that her 
exacerbations were present more than one-third of the time.  
In addition, at the time of the examination, she had full and 
complete range of motion of the cervical spine and lumbar 
spine, although a trigger point over the right trapezius was 
noted.  Further, she did not indicate that exacerbations 
occurred more that one-third of the time.  The Board also 
notes that she had also undergone biofeedback but it appears 
that the treatment was for TMJ pain, which is not a service-
connected disability.  Finally, the evidence suggested that 
the veteran did not require continuous medication for pain 
control.  Because there is no evidence that the fibromyalgia 
was present more than one-third of the time, there is no 
basis on which to grant a higher evaluation.  

The Board has considered the veteran's sworn testimony and 
written statements that her fibromyalgia is worse than 
currently evaluated.  Although her statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that her fibromyalgia with cervical and lumbar 
spinal pain warrants no more than a 10 percent evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
fibromyalgia with cervical and lumbar spinal pain is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

